Title: From Abigail Smith Adams to Catherine Nuth Johnson, 30 March 1811
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



my dear Madam
Quincy March 30 1811

The Letters you forwarded to me, for Saint Petersburgh, I had an opportunity of Sending immediatly through the Russian Consul. mr Gray has a vessel which will Sail Soon, for the North, by which I can Send Letters, if you please to forward any.
would their be any impropriety in inquiring, either of the Secretary of State, or Navy; if any vessel is orderd to petersburgh to bring home mr Adams? It has been reported that the Frigate which carried out mr Erving, was to go to Russia, but I know nothing but the Report. will you be so good as make the inquiry of the proper Authority.
I hope mrs Adams’s Situation will not be Such, as to prevent her comeing home this fall. If they Should be compelled to stay an other year, it will be with great regret. Mr Adams will not get his recall untill June—and it will necessarily take him Some time to make his arrangements—all these Matters, and his Safe return, we must leave to higher powers.
you no doubt have Seen in the public papers the dispassionate, Lamb like complaining of the discarded Secretary, who has not any Gall. all resentment long ago Subsided. no point to carry by comeing forward at this period, when the Country is greatly agitated by the Conduct of the two unrelenting Nations, who So injuriously treat us: and at the time of our Election for Govenour, whilst his own Election as Senator of these US is Suspended, the Senate chuseing him: and the House Noncurring their vote and Sending up an other Man; So that no choice has taken place, and the Govr must appoint, in this case. If the Republicans prevail, he knows he has not the Smallest chance.
When a Man So mistakes his own temper, and motives, he ought not to be so forward, to arraign others, and bring forward Charges which are absolutely false. his attack upon mr Jeffersons personal Character, is mean, bitter, and base, altho there were Some acts of mr Jeffersons Administration, which either, through want of judgment, and experience were in the estimation of candid Men: injurious to the National Character, and some others, which were too Strong Marks of Seeking popularity, to the Sacrifice of nobler motives. yet he never deserved the Character, which this Portrait Champion has drawn of him: Mr Jefferson never designd by any of his measures, to injure his Country. you know my lenity towards him has been arraigned—I care not—I will not join in bearing false witness.
His next attack is upon his old Friend, whom he cannot forgive, for dismissing him his Service—and that without giving his reasons for so doing, but leaving him, and his Friends all this time to puzzel and distract their brains to discover the cause.
It Surely could not be for obstructing, and perplexing the Presidents embassy to France, for making a Clamour against the Nomination of mr Murry, nor for consulting certain juglars behind the Scene, who were “more wise and more Righteous”  than he was, who wished for a war with France, and this negotiation might prevent it. but if it could not be prevented, a delay might frustrate the plan. There instructions which were directed to be made out, were delayed, month after month (,“The President being at Quincy, the Secretary at Trenton, oweing to the yellow fever) and finally a Letter Signed by three of the Secretaries giving their decided opinion against the Embassy. the president must be censured the embassy would give offence to Great Britain, yet all this, and much more which may one day be told, was no cause for removal of this Secretary, but different motives have just been discoverd—mr Adams courted the Democrats, and made a corrupt bargain with them, to dismiss mr Pickering from office to obtain their votes for his next Election! for this purpose he represents him as courting the mr Smiths, one of whom; the Secretary, he never to his knowledge Saw in his Life “mr Smith and other Democrats were known to dine with the President, at his private dinners” and were Seen visiting at his House.” that mr S Smith did dine once, with us at what he calls private dinners, is true. but it was with a number of Federal Members, not one of the description he names ever was invited to a private dinner at the house. The mr Smiths I hope will have the justice and candour, to repell the unfounded assertion.
If mr Adams had Sought the favour of mr Smith, he would have appointed his Brother a judge when he was recommended, and that by Some of the Secretaries. ask mr Pickering who opposed him and to whom was to be attributed the appointment of an other person?
If mr Adams had Sought popularity instead of the interest of his Country, he might have continued mr Pickering in office. it was no way Surely to ensure his Reelection, to dismiss a Man of So much concequence, with Such a numerous host of Friends, as to be able to turn the Election against him—to dismiss him from office. The poor Mans Story will not hang together any way.
Mr Pickering has very much mistaken his ground Mr Adams was never in his whole Life, known to ask any Mans vote, or influence to obtain any of all the various, and important offices which have voluntarily, been bestowed upon him by his Country, and his Character is out of the reach of mr Pickerings Libels. who will not be noticed by him at present. he will be permitted to go the Length of his Tether—
I hope the country will be preserved from intestine commotions, during the perplexity of our foreign relations and that we may Still preserve, our Peace, independence and happiness for happy and prosperous we are beyond all other countries, in defiance of Timothy and all his coadjutors. I am dear Madam yours 
A Adams